Citation Nr: 1757202	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO. 11-22 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA), to include as due to in-service herbicide exposure and as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1970 to August 1973, May 1976 to April 1986, and October 1990 to August 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

In July 2014, April 2016, and most recently in April 2017, the Board remanded the claim for further development. There was substantial compliance with the Board's remand directives to decide the claim on appeal. See Stegall v. West, 11 Vet. App. 268 (1998); Dement v. West, 13 Vet. App. 141, 146-47 (1999).


FINDING OF FACT

The Veteran's current OSA was not incurred during active duty service, is not otherwise related to active duty service, to include exposure to herbicide agents, and was not caused or aggravated by service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for OSA, to include as due to in-service herbicide exposure and as secondary to service-connected disability, have not been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's VA files. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court. 38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995). Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence). Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant. See Timberlake v. Gober, 14 Vet. App. 122 (2000). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability. See 38 C.F.R. § 3.310(a). When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. See id.; Harder v. Brown, 5 Vet. App. 183, 187 (1993). The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995). In other words, service connection may be granted for a disability found to be proximately due to, or aggravated by, a service-connected disease or injury. To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) nexus evidence establishing a connection between the current disability and the service-connected disability. Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The Veteran contends that he is entitled to service connection for obstructive sleep apnea (OSA) because it was incurred in service or otherwise related to service to include herbicide exposure and as secondary to his service-connected posttraumatic stress disorder (PTSD).

The Veteran has a current diagnosis of OSA. A July 2001 private medical record indicates that the Veteran underwent a sleep study and nasal Continuous Positive Airway Pressure (CPAP) titration trial that supports the Veteran's current diagnosis, noting that severe OSA was demonstrated following the sleep study. The Veteran was afforded a VA examination in July 2016 and the diagnosis of OSA was confirmed by the VA examiner.

In a January 2010 notice of disagreement, the Veteran indicated that he believes his OSA is connected to his now service-connected PTSD because he had dreams but was unable to remember them since his time in Vietnam. In an October 2010 statement, the Veteran reported that he had been told his OSA could be related to PTSD. In November 2014 and February 2017 statements through his representative, the Veteran asserted that he had made complaints of symptoms related to what is currently diagnosed as OSA and also contended that his OSA may be related to or permanently aggravated by his PTSD and prescribed medication. The Veteran also added that he believes his OSA is related to his exposure to herbicide agents in service. 

The Board has reviewed the record, including service treatment records and post-service medical records for any indication that OSA could have been incurred-in, caused by, or was a result of active duty service, to include exposure to herbicide agents and finds that the preponderance of the evidence is against such a relationship. The Veteran's service treatment records are silent for any diagnosis, symptoms, or treatment of a sleep disorder. In October 1970, June 1973, March 1974, May 1976, January 1977, March 1986, and March 1993 service examination reports, clinical evaluations for the lungs and chest were normal. The Veteran's June 1988 service examination report reflects that the lungs and chest were abnormal and wheezing was noted. In the Reports of Medical History accompanying the service examinations including June 1988, the Veteran specifically denied that he had "pain or pressure in chest;" "been a sleepwalker;" and "frequent trouble sleeping." In a May 1973 service treatment record, the Veteran complained of a congested chest and pain in the left lung, but did not report trouble sleeping. 

The Board has also considered the Veteran's contention that his OSA was related to or otherwise caused by service to include exposure to herbicide agents while in Vietnam. If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for several medical conditions. 38 C.F.R. § 3.309(e). In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service, a veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii). 38 U.S.C. § 1116 (2012); 38 C.F.R. §§ 3.307(a)(6), 3.309(e); McCartt v. West, 12 Vet. App. 164, 166 (1999). 

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Nicholson, 20 Vet. App. 257 (2006). In order to establish qualifying "service in the Republic of Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97. 

The Veteran's Certificate of Release or Discharge from Active Service (DD Form 214) specifically indicates that the Veteran served in Vietnam from October 14, 1971 to June 19, 1972 and was the recipient of the Vietnam Service Medal with a Bronze Service Star, amongst other decorations. The Veteran's herbicide exposure while in Vietnam is presumed. That fact notwithstanding, OSA is not a disability associated with exposure herbicide agents subject to presumptive service connection under § 3.309(e).

Despite the above, the United Stated Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis. See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed.Cir.1994). Therefore, the Board must not only determine whether a veteran has a disability which is recognized by VA as being etiologically related to exposure to herbicide agents that were used in Vietnam, see 38 C.F.R. § 3.309(e), but must also determine whether his current disability is the result of active service under 38 U.S.C. § 1110 and 38 C.F.R. § 3.303(d). This determination may include actual exposure to herbicides as opposed to presumed exposure. 

The Veteran has not offered probative and competent evidence in support of a nexus between his in-service exposure to herbicide agents and OSA. The Veteran is not medically trained and is therefore not qualified to competently opine about medical etiology of a pulmonary disorder, OSA, in relation to his in service exposure to herbicide agents. See Jandreau v. Nicholson, 492 F.3d at 1377 n.4; Woehlaert, 21 Vet. App. at 462. A diagnosis of OSA requires specialized training for determinations as to diagnosis and causation, and is therefore, not susceptible to lay opinions on etiology. Therefore, the Board finds that the Veteran's assertions lack probative value.

The Veteran has also contended that service connection for OSA is warranted on a secondary basis claiming it was caused by or aggravated by his service connected PTSD and/or medication prescribed for PTSD. The Board has fully considered his contention and finds that the preponderance of the evidence is against such a finding. The Veteran has not offered probative and competent medical evidence establishing a nexus between his OSA and service to include as secondary to his service-connected PTSD. Lay evidence may be competent to establish medical etiology or nexus. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to." See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue). See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).

The Board finds of more probative value the medical opinions of the July 2016 and April 2017 VA examiners. The July 2016 VA examiner indicated that the Veteran was not diagnosed or treated for OSA while in service. The examiner opined that the Veteran's OSA is not related to herbicide exposure as it is not a recognized medical cause of OSA. He also opined that it was neither caused by nor aggravated by PTSD as it is unrelated to OSA. An addendum VA medical opinion was provided in April 2017. The April 2017 VA examiner opined that the Veteran's OSA was neither directly due to, caused by, or aggravated by his active service, including his herbicide exposure nor was it caused by or aggravated by his service connected PTSD and/or medication prescribed for PTSD. The VA examiner provided a rationale that the Veteran was not diagnosed with OSA in service and is morbidly obese. He explained that the Veteran's most recent weight was 292 pounds with a height of 72 inches and a body mass index (BMI) of 40 on April 13, 2017. He added that the Veteran's BMI had been as high as 43 in July 1998 and that obesity is the leading cause of OSA. The examiner also indicated that the Veteran has chronic obstructive pulmonary disease (COPD) first diagnosed in 1989 when he was a 2 pack per day smoker and is status-post a 2013 motorcycle wreck in which he sustained left flail chest and hemothorax. He explained that both COPD and the residuals of the 2013 motorcycle wreck decreased the Veteran's ability to expand his chest which added to his obstructive symptoms. The examiner stated that none of the Veteran's current medications would be expected to cause obstructive symptoms. The VA examination reports and opinions provide competent and probative evidence that weighs against the Veteran's claim because the VA examiner reviewed the claims file, interviewed the Veteran, performed an appropriate examination, and collectively provided a medical opinion supported by well-reasoned rationale. 

Absent competent, credible, and probative evidence of a nexus between the Veteran's service and his OSA, the Board finds that his current OSA was not incurred in-service and it is not otherwise related to active service to include exposure to herbicide agents. The Board also finds that his current OSA is not caused by or aggravated by the Veteran's service-connected PTSD as the Veteran has not offered competent medical evidence in support of his claim. See 38 U.S.C. § 5107(a) ("A claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "whether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009). Accordingly, service connection for OSA is not warranted.

The preponderance of the evidence is against the claim of service connection for obstructive sleep apnea, the benefit-of-the-doubt doctrine is not for application, and the claim is denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Entitlement to service connection for obstructive sleep apnea is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


